UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
LAMAR PASSMORE, Civil Action No. 1:19-cv-74
Plaintiff, Barrett, J.

Litkovitz, M.J.

vs.
THE FEDERAL RESERVE ORDER

BANKING SYSTEM,
Defendant.

This matter is before the Court on plaintiffs “motion for relief’ (Doc. 67) and “motion to
settle” (Doc. 68).

As background, on April 1, 2019, the undersigned recommended that defendant’s motion
to dismiss plaintiff's complaint under Fed. R. Civ. P. 12(b)(1) for lack of jurisdiction be granted.
The Court explained that plaintiff failed to carry his burden of identifying a waiver of sovereign
immunity in order to proceed with his claims against defendant, a federal agency. (Doc. 21). On
August 30, 2019, the District Judge overruled plaintiff's objections and adopted the
undersigned’s Report and Recommendation. (Doc. 65). Thereafter, the Clerk entered judgment
dismissing plaintiff's case. (Doc. 66).

Plaintiff has now filed two post-dismissal motions. (Docs. 67, 68). In his “motion for
relief,” plaintiff seeks to amend the damages requested in this action from thirty trillion dollars to
thirty million dollars. (Doc. 67). In his “motion to settle,” plaintiff states that he agrees to settle
with defendant for thirty million dollars. (Doc. 68). In light of the Court’s Order granting
defendant’s motion to dismiss and the Clerk’s entry of judgment on August 30, 2019, plaintiff's
motions lacks merit. In addition, for the reasons explained in the April 1, 2019 Report and

Recommendation, the Court continues to lack jurisdiction over plaintiffs claims against
defendant. Therefore, plaintiff's “motion for relief’ (Doc. 67) and “motion to settle” (Doc. 68)

are DENIED.

Date: UL [ 4 haven <- Zable
Karen L. Litkovitz

United States Magistrate Judge
